Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 1 of 37




               EXHIBIT 1-A
Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 2 of 37


                                                                                                            Filed
                                                                                             5/9/2019 12:56 PM
                                                                                               Esther Degollado
                                                                                                   District Clerk
                                                                                                   Webb District
                                                                                               Arlene Gonzalez
                                   CAUSE N O : - - - - -                                    2019CVH000869D2

MARIO ALBERTO AND GRACIELA,                     §            IN THE DISTRICT COURT OF
CALVILLO,                                       §
PLAINTIFFS                                      §
                                                §
vs.                                             §               WEBBCOUNTY,TEXAS
                                                §
STATE FARM LLOYDS,                              §
DEFENDANT                                       §            _ _ _ JUDICIAL DISTRICT

                           PLAINTIFFS' ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COME MARIO ALBERTO AND GRACIELA CALVILLO, hereinafter called

Plaintiffs, complaining of and about STATE FARM LLOYDS, hereinafter called Defendant, and

for cause of action show unto the Court the following:

                          DISCOVERY CONTROL PLAN LEVEL

       l.      MARIO ALBERTO AND GRACIELA CALVILLO, Plaintiffs affirmatively

plead that they seek only monetary relief no more than $75,000.00 including damages of any

kind, penalties, costs, expenses, pre-judgment interest, and attorney fees, and intend that

discovery be conducted under Discovery Level 2.

                                          PARTIES AND SERVICE

       2.      Plaintiffs are individuals that own real property in Webb County, Texas.

       3.      Defendant, STATE FARM LLOYDS is an insurance company engaging in the

business of insurance in the State of Texas. This Defendant may be served with process through

its registered agent, Corporation Service Company d/b/a CSC-Lawyers Incorporating Service

Company, 211 E. 7tti Street, Suite 620, Austin, Texas 7870 I.




Mario A. and Graciela Calvillo -   1st   Party Claim - SFL                                Page 1
                                             Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 3 of 37




                                                                                              · ....... ............        JURISDICTIONAND VENUE

                                                                4 . .... ::.,,,,:,,~~ Court has subject matterJ~r~~~f~tion                                                           C>\'~~.1.lli~ ~c,t_i<>n because Plaintiffs seek
·········································damageswithin·the·jurisdictional·limits·ofthisCourt·and·becausethe·causes·ofactionasserted··

                                             herein are not subject to exclusive jurisdiction in another Court.

                                                  · ··         ·5;..             · This Court hasjurisdiction overDefendantbecause this Defendantis an ·insurance

·············•••·••••••••••••••·••••:::•compiiriy•ihat•ensages•h..:ttie•busiriessot
                                            .. ..    .............. , .. ,   ,
                                                                                    fosuriiricii1n:texas~aric1•:i>1a1ntlm·•·cause ot:aciion•arose:•::··•
                                                                                 ,.,,   ...


                                          · out of thisDefendant'sbusirtessactivities·inTexas~




                                             and Remedies Code because a substantial part of the events or omissions giving rise to this

                               · ·······1awsuit occurred· 111· ~ebb:tou~fy. texas.· Filrtiierm()re, _veniitds.pror,e.~ }l'l•Y1.e6.~:<:a.~n.tr,Texas····· ·
                                         •:: because thelnsured pfoperty:is :irtthis county~•::
                                                                                                                                            ··        · FACTS

             ············ · · ·· ·················· 1. · · Ptafrttrtrs·are tfie owners·ora. Texas Homeowrier's Irisurimce policy (hereinafter

                     :::::::·:·::::::::::::refettedto:as:.~~the:Policy");whichasissued:by.:Defen:dant~:::::::::
            ..............• .,,,   ............. "••·•   .....................     ,.                                                                     .................. ..
                                                                                                                                                                            ,     ,.,,   .. ,,,
                                                                 8.              ..... P~f~l.lc:l~~ .. ~.ol<I ...~<I. .. issu.c,_~... fl~~nt~ffs. .~.e.... l'e>li~yJn~ll~~11g .. ~e. . pre>perty ~ga~~~ ...

                                              damages caused by hail, windstorm and other covered perils.

. .. ............ ...... ........ ..... ........ 9.'. ............ PU.~it1g_J~~··· ~fl'~tiye. p_()_li~Y. peri(l.ClL ~lai11ti_f:'fs. <>,..v11e.~ ... ~~l .. J>r,e>pe.r,tr. ~ith

""   ,,. .. .,, ...... ,.,
                                      .... : improvemerits••tocated• at••JJI'f Cortez:• street. Laredo~• Texas•78043~• located•• in• Webb :county~:::··:···
                               •H•»n»>HH,••                                  •••••«           ",._.,,.'                 '''"'''''''''"'"•«•,<•»   •   ••••••'""'"""'"'                            ,., .. . , . , . , , •• , . . " .   »•»••••"«"   ""««so<




                                                                                        ....... ,. .................................... .
                                                            ...J Q....... ....Puri11g .~ll~. _c,ff~~tJyt,J)()li~y. p~rioc:l,. ~c,.. ~re>~11y <l~~~r.i~~~ a..~O.Y~, ~~~a~ne.~. ~e.v. e... ..re........... ..
                                          .: <1amages:·to•t11e• root •due::fo iliedirect•rorce• or :wind• a.nd:•11a1L••••As•a• resun.• the••iriside•or:the•••··
                                          ... Property sustained resulting .water damagefuun. s.tQr.m c.n::a~d.9P~ming~Jri.tl1e r9<:>fi....

                                              Mario A. and Graciela Calvillo - 151 Party Claim - SFL                                                                                                                                                    Page2
                                        Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in.. TXSD
                                                                                               ....
                                                                                                 . .
                                                                                                     Page 4 of 37
                                                                                                                                                                                                                                               . .. .. .
                                                                                                                                                                                                                                            ···:···:·:···:·····:···
                                                                                                                                                                                                                                                                   .




                                                                                                                                                                                                                                               I •• • •
                                                                                                                                                                                                                                               :    : :      :     :




                                              11


                                     ·•··.··· •       ····1···••!,i .•       i•••••i~1~j:i••~u,~ ••U;J:11•:Udtl•J••Ll••Wi.• •sum]• .and 1•..r•1•a, •
                                        .     . .
                                                         ..      ..   .
                                                                                                                                                                                                                                                                          . ......
                                                                                                                                                                                                                                                                                                                    ..
                                        .     . .                     .                                                                                                                                                                                                   .    ......                                .
                                        :     : :        :        ;   :                                                                                                                                                                                                   . ......

                                       .. Pd.Hey.                            . • • • ••                              • • • • • ••                                 ··      i                                 t                   ••• •••• .                                             I·i U
                                       ······• T JF i• id~teridflri?t11b11                                                               ~I~ri~ ~lii~rititf d1~i~l1-fo. •;~. ()1~$-1<29 (hif~jri~fte~•• "t11~
                                       •••~1~il~·>•r~J••Js1~J~~!C•a~jr~~l~.•~1~n4.re~rel~JJ~iJ~• l;.berenJLt• tr• ibJ;o~•i~isi~l•~nJp~~~i~l••
                         ··•·•···•·····oh~#·~~~ij~s·811~·~yal~te.•~~d,·prtj~ess.the·c1~im.··· ....................•...•.•...•.....•...............•.....•.................•.....•................
                        ............... . . ;;: : lri.:fei1dari1 ;J.;,b~~J~ ~ju~ lJinin~                                               ~W: :iU;x.r:tcondJIIT •                                                                          1




                 ········· · ··········reasoriab1e··and·thoroµgh·•irivestigatfon··orth~·covered·oamages'.•                                Witbout·1imitatiori.the· report··:···
            •                    !: :i~re;)J:J~dt~e                                                  ~Jl~~1; ~:lJ~1~ :~ c:it tbJ~J~J;e d~:~~rtr;l~i~Ji;/~j:r: t:11 r
........ •···•· •••·•··•· ••· ••••••••••••••]asi~~~••           arii~i~t •or 1~~l~~~c~· ~~tJ~~~]i~~ •~1Ji~~ifis/1~s~~~··h~d~;· th~! Po1i~;.•••Dere11da11~• 1n~d~•••                                                                                                                                                         1
                                                                                                                                                                                                                                                                                                                                 ·• ••••••. •.




                                 : .... these...and .. other: .false :representations .to .. Plaihti ffs, .. either•. knowiJgly..•or.\ recklessly .. !.. Defendant... j...
                                          111Jc1e             t11~~~ ;fati(i~Jf~ieritatioris ;ith th~ ~rit~r1t                                                                               th~i Pl~iritiffs ~t                                    in           ~~bdfd~i~                        Wit~ /         th~
                          .•.•...•..... misrepte~entatidnsl ... Plairttiffs .relied .<>n .the if. misreprese~tations, . including .but. not ·Ibnite~ to; ...•
                           : :   :      :     : :        :       :    :      :      :    :       :      ::           :      :        : :        :      ::          :      ::        :    :      :       :    : :    :      :    : :     :      :    : :      :     :      :    :       .      :    : ... :.: ..... : ... .': ........ :


                          • • • ••••••••:iJi~i•• re.1~r.~iJ~·· t~~··~~~~~                                                ••it••s~ip~··~i,· ~~4··i~si• t~··r.~~~ir •• t~~··~i~J~J;•(J • #1iiJliff~' ·11dmi:······ ··
                           '. 1 !       1 1!             (       1 1         i      1 1          1      ::           \      !        I\         !     ·ii          :      11        !    !      :       I :i !             !

                          ·······•••••• Plaintif& ha.v¢•been dimages•as aresultofthat reliance, .•...•.•... · · •
                                                      ... 1..... : ... (..... (..... \... : ..... )..... \1 ........ [ ..... !...... 1.. \ ..... j ..... \( ........ :..... ][ ...... \ .. [..... ]..... j ... /.[ ... \..... ]... :.; ... j ..... \... \.j ... ]..... j ..... /.. \..... [..... \... \..... ;.; ..... :..... \........ : .



                           1! 1          '.   !   !
                                                      ...•\••••••({.•'I'~¢.• i.~iP.¢.ftfo~
                                                                 1 1         !      '.!
                                                                                    1 '.
                                                                                           •cW! •~·~f.~tift's'
                                                                                                 1:
                                                                                                               •·~l"()~~i-ty •()~ •
                                                                                                                     !                   1      1      ::          1      :.:       I 1         1
                                                                                                                                                                                                    j*~~ •?, •¥.911••~~s •b,ri~t.•StJ~statj~aaj•~~··•···
                                                                                                                                                                                                        : :1 \             1 '. I !            1 \:          1     1      !    1       :      !    '.     : '.      :       '.              :

                                                                                    alt the damages that fere observed• during the•·••••··• ·•
                          ·•·•· • •. ••••1nadequate. The inspection• ~portfaile~ to include
                                 : lir1}~~~~i9~ ~~¥Jn~;fy;1J;4: ~~· :~l;~~;~jJ~.. ~l~i;~~e.~k~~Je.~~ai~i)~~i s1;if[ p~i~t{t~{[
                                 .      .     . .        .       .    .      .      . .          .      ..           .      .       . .         .      ..          .                .    .      .       .   .   .   .      .    . .     .      .    .. .                  .    .......                                      .

                                 •···· el{istence·· of· obvious.and· easily !·identifiable. damages, ··the· report· claimed·· there. were· minimal                                                                                                      ;   .;
                                 .      . .       .      .       . .         .      . .          .      ..           .      .        .   ..     .      ..          .      ..        . .......................                                                                                                               .

                                 ••••••• si9r111•~tiitt@.•~~n.i#.s~s••~~•d1e•p~tj~ii(otj•tjf~~•• ..()()r~~•mi~~Pf~s~n~ec1•~:~~11•~s
                                 :      :     : :        :       :    :      :      :    :       :      ::           :      :        :·:        :      ::          :      ::        :    :      :       :    : :    :      :    : :     :      :    ;   :    :     :      :    :
                                                                                                                                                                                                                                                                                       th~•c:a.~~~•~r.••·· · ·
                                                                                                                                                                                                                                                                                       :      :    :      : :       ;       :

                                 .• ..... water. intrusion and ·in,terior·damageS,·· :Defendant's .liability. for the. extension. of further. coverage ..•.....
                                 .       . ..            .       .    .      .      .    .       .      ..           .      .        .   ....


                                 ········~~4 fti~~e.{p~}'jpe.~~•was.·r,#~~#~i>'#.~~~I'~
                                                                                                                                                                                                                                                                                   ····:::::::\:::::::::1:1:::::\:::::1:::::::···


                                                                                                                                                                                                                                                                                                  ··pageJ
         Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 5 of 37




                    15. Plaintiffs were entitled to receive benefits that were covered by the insurance Policy.
· ······ ········However;•· oere11c1ant ·perfol'llled ·an·· outcome~riented ··investigatfon. or' ~fainti rts· ··ctaim, •·w1tfo11 ···
     ....... resulted .. in .. al biased,.\unfair .. arid .. inequitable .. evaluation ...of. Plaintiffs .. tosses .. on. the .. Property...

    ·· ···· ·· Defendant has delayed payment to. Plaintiffs for necessary and covered. Property damages ·under····
           :             :         :                   :   :    :   :         :    :   :   :   :     :    ::    :


                                                                              a
                                                                         '.



          the Policy. To. date, Defendant
                                 .
                                          has. yet to
                                                   .
                                                      make
                                                       .
                                                           full. payment
                                                           .          .
                                                                         Ort the!. Cla~m. !.
                                                                              .        .       .          ..         .     .     .      .

                    16;            • Plaintiffs were forced to hire their own representative to inspect and evaluate the

    ...... . qbyi.()us. .4~111tlge.~ J(). t~~. ~~P~m' t~11~ pefe.n~~t .d.eFb.e.ra.~~ly ig11o~d.          t6. liYOid payment. on the
    .......... C.laim•.. Addid<>mdly, .. as . al.resu.lt . of.Pe.fe.p&nt's.wrcmgful.acts.,md. . omlssioos •. lr.1aintl~ .. ~ere. .
          forced to retain an attorney to prosecute the claim for insurance ben~fits to which they are

         entitled.           ................ ......            1   ! i J I J.J I J i
                    l 7l Plaintiffs' •experience is not an isolated case. 1 The wrongful acts. and omissions
                                                                                                                : I :

          Defendant committed in this case, or similar acts and omissions. occur \\'ith suchfrequency t6~ .....

   · · · · · · i11ey.oonst1rui¢ a·ge~efa1.business.practice.bri>erendantwtiti.reiards.10.iiand1iiigthese types•or··
          claims. Defendant's entire claim process is unfairly designed to reach favorable outcomes for

          ~e co~y., the expense of ffie policyholder.                             •    j   I I I          i . I !                I •
         ·········· ······tK ······•·As··set.·forth··below;··oefendant ·failed··to··comply··with.:tbe.·Policy;·the•·Texas···
           !             i         1                   !   !    i   I    1    i   i    i   1   !
          Insurance.Code and Texas law in handling Plaintiffs' Claim by: •
                                  1                    1   !    1   !    i    1   .:   1   )   j    1     jj    j    j     i     !      i

                    a. •          • Wrongfully denying Plaintiffs' Clai~ for: full repairs to th.e Property even though
                                  • the Policy provides coverage for losses sµch as those Plaintiffs are claiming; ·
                                   i                   !   1    \   '.   !    :   '.   1   :   ~     I    ii    1    1     ~     :      ;
                                       u~d~q>~yitig ~();~ <>f r1~ititiffs Ci~irii 1,/~~t P~~Jidirtg iJ11 ~ri~~~ag~ r~~ da~ag~; . . .
                                       ::t:::J:~rely
                    b. •           •


                    c.
                                   • Defendant's investigation; and
                                                                                       I
                                                                              scoping thdamag<S          ~     the Property Iduring
           )             )        f                    i   '.   i   '.   i    !   '.   ;   ;   ;    !     ;;    i    !     i     ;      '.
           ·............. d.•... ··· •· Ciiritiriuirigto·delay iri'the· payirieritofdamagestothePro~erty;· includingthe·roof ·· ·
                                   • and interior.              ·   ·    ·    ·   ·    ·   ·   ·     ·    ··    ·          ·     ·



                                                                                                                    . : ···•········· ~a~~4.
             Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 6 of 37



                                                                                    :..... :...... :.. :.....
                                                                                                                                                                                                                            .      ....
                                                                                                                                                                                                                            ! .1.: . .
                                                                                                                                                                                                                            .        11
                                                       Additiqnaliy;i Defenda~t breached                                                  its                                                               ·to          Plaihtim! by
         ·•::::: cohtigµing
                  : : .
                            fo: :,~ms¢: tg: ~<:leqµaw.Jy c;ompen$a~ Plaintiffs for: tJt~ damage t<> Jh~: J>roper.ty!.:pur~µ;mt ::
·························;ttj.:the··terms· of the· Polfoy:··iNofably~·\oerendarit refused ·[to:payiror·the pfoceeds··or the· Pplfoy··
       .•••• :.::::·despite ithefact pre-.sult demand .for[ p~yment .~fl th,~ amourit ~ufficient. to cover .the( damage. t~ .the ..
             : :: :              : :       :       : :         :         ::
             Pi"operty was made. ••
                                                                     ············ . .....
                                20. : P:lainti~s qompUed Wi~h all 9bligations µnder                                                                                    the ~ol~r.                      and 'all conditions

          ····· precederitttf re&>vefyl;ut,oh the·Policy·#re·sati~ffod.
             :    ;:      :      : :       ;       : : : ::                         :      :       : : : ::              :   ::     : :      :     : :: :          : :: :          : :: :              :       : :          :      : :             ::      :
           ::::·:\:\••••••••••21;•••• •••••nerend.ant•[contiriues••tJ••
                                        . . . ::      : . . . . .. detaY•
                                                                        . .. in\ttie.   ·i . . . .of
                                                                                . . . payirient•                        . . the:
                                                                                                   . . the••d~rriages••to
                                                                                                        . . . . .            . Property. :·
             :    : :     :     :    :     ;       :    :     :          ::         ;


           .... despite :Plaintiffs'. i;eq~est, Accbrdirigly, Plaitltiffs \ha~e nqt. been. paid in; full for the damag~s to .. •...
                                           .....                   ...        '"::·:::::::::::·::·····································:·:::::::::·::::::::::···········:::·························:·::::·:::::::"·················                 ............. .




                    ···::•:::••:2r: : . ••::x;:1: re.su11::t;:l0Jr611d~rtt;s ire>rigrulibtsia11~i!omi~~ibrts.: r1~intiffs: :wcire:iJrced t~·· i : :· ··
         ·i•··••:r.~ta1n•1eijat•booriset•tdire11reseiitPfainiiffs\~m'lrespectt<tt~eseca~ses•oractio1t:•.
                                                                                           ;;::::::::::::::!CXuSES):oF::ACTioN\::: ....... .                                                           : .
                                                                                                                                                                                                       .
                                                                                                                                                                                                       ..
                                                                                                                                                                                                          : . : .:
                                                                                                                                                                                                          .. ..  ..


                        : ••••• 2:,;:.: . . . PlaintiJJs incorporate by· reference all· facts Wei ·circumstances. set forth µnder• the ••••••• •···


                                                                                                                                                                                       ././ ..• : •.... 1..... \ ... \ ..... j ..... :... j.....   ].j ..... \..... )...... :
                                                   : Defend.ant had
                                                   . .. : ... : ..... :: ...... .
                                                                                                 acontra.ct of irtsutance with Plaintiffs.                                              J)efendant breached the .

            ··:i~t~· 6{thai· cdiifract·hi:wroiigru11y ~enying.ari&or: iirid¢tpay1iiiJ.the ci~,m ·arid ·p1afot1trs ·were··•··· · · ·
                                                              .                                                                                                        . .



                                                                                                                                                                                                                            .       .
                                                                                    :      :       : :          :   ::   :   ::     :                        .     .   .. .        .    .. .           .                            ;    :         : :     :      :

                    . .t;--....\7.5.'  .. i :Due
                               :... :·····=···
                                                                         :to i p~fe.ridant's hreJch • of                                           the ' contriict. •t~~~ \and continual •
             :d~nial/tiriderpkyment of th is Claim, ;Pl~intiffs portti!'.lue to sustain damages to their Pr9perty.
                        ···)·····\···)·····(·      .           .         ..                .       . .          .   ..   .          . ....                   ...............                                                                       ·..
                        · · · · ·:26: · •·· ·• oeieii4ant~s ~reacii proiimatety caused.Piainiitf's injurfos! and;damages'.·: · · · ·· ·
                                                        .                           .                                        ..                          '




                                                   .    .      .         ..         .      .       . .          .   ..   .   ..     .   ......................                                                                                                    .
                                 :2;1. • : Plaintiffs havb                                     been ~equired by the actions: or oet'eridant ;t~ retafo the serVices or•

                 M;ario Al and Gra~iel~ Ca)vi)Jo H1st P#rty Claim :..5FL;                                                                                                                                                                    P~ge              5.
Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 7 of 37




undersigned counsel and has agreed to pay undersigned counsel reasonable attorney's fees.

    UNFAIR SETTLEMENT PRACTICES or DECEPTIVE ACTS OR PARCTICES

       28.    Plaintiffs incorporate by reference all facts and circumstances set forth under the

foregoing paragraphs.

       29.    Defendant is required to comply with Chapter 541 of the Texas Insurance Code.

       30.    Defendant is liable for its unfair and deceptive acts as defined by TEX. INS.

CODE §541.002.

       31.    Defendant violated TEX. INS. CODE §541.060(a) by engaging in unfair

settlement practices during the handling of the claim.          All of Defendant's violations are

actionable pursuant to TEX. INS. CODE §541.151.

       32.    Defendant engaged in the following unfair settlement practices:

              a.        Pursuant to TEX. INS. CODE §54 I.060(a)(l ), misrepresenting to
                        Plaintiffs material facts or Policy provisions relating to the coverage at
                        issue by indicating that the damage to the Property was not covered under
                        the Policy even though it was reasonably clear that the damage was caused
                        by a covered peril.

               b.     Pursuant to TEX. INS. CODE §541.060(a)(2)(A), failing to attempt in
                      good faith to effectuate a prompt, fair, and equitable settlement of the
                      Claim, even though Defendant's liability under the Policy was reasonably
                    · clear; · Specifically, Defendant·· failed·· to make an attempt· to settle· the ·····
                      Claim fairly despite the fact that Defendant was aware of its liability to
                      Plaintiff under the Policy.

               c.       Pursuant to TEX. INS. CODE §541.060(a)(l), failing to promptly provide
                        Plaintiff with a reasonable explanation of the basis in the Policy, in
                        relation to the facts or applicable law, for defendant's denial of the Claim
                        or offer of a compromise settlement of the Claim. Specifically, Defendant
                        failed to offer Plaintiffs adequate compensation for damages to the
                        Property without reasonable explanation as to why full payment was not
                        being made.




Mario A. and Graciela Calvillo - 151 Party Claim - SFL                                          Page6
   Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 8 of 37




                        d.               Pursuant to TEX. INS. CODE §541.060(a)(4), failing within a reasonable
                                         time to affirm or deny coverage of the Claim to Plaintiffs or to submit a
              ·····························reservation· of rights; Specifically; ·Plaintiffs·did·not··receive a timely;···
                                         written indication of acceptance or rejection regarding the entire claim.

              ······· ···· e; ···········Pursuant to TEX;·INS~ C0DE§54l;060(a)(7);· refusingtopay·Plaintiffs'···
                                       Claim without conducting a reasonable investigation with respect to the
                                       Claim. Defendant's outcome-oriented investigation of the Claim resulted
                                        in unfair evaluation of the Damage to Plaintiff's Property.

             33.        Each of the foregoing unfair settlement practices was committed with knowledge

    by Defendant and was a producing cause of Plaintiffs' injuries and damages.

             34.        Specifically, Defendant violated the Texas Deceptive Trade Practices Act

········("DTPA")·inthe·following·respects:···

                         1.           Defendant represented that the agreement confers or involves rights
                            ·············reiriedies,·or·obligatforis.whichit.does·nothave;·or·invoive,·orWhich·are···
                                      prohibited by law.

                         2.                Defendant failed to disclose information concerning goods or services
                                           which was known at the time of the transaction when such failure to
                                           disclose such information was intended to induce the consumer into a
                   ·························trahsact1011··t11at··t11e·· consumer···w0Uia···no1··             have·· eritered··1n1o·· haa···the·········
                                           information been disclosed. ·
                     ..... ·············:::::::::::::::::::...        . ...... ·················:·::::::::::::::::::::::···
                         3.               Defendant, by accepting insurance premiums but refusing without a
                                          reasonable basis to pay benefits due and owing, engaged in an
                                          unconscionable action or course of action as prohibited by § 17.50(a)(l )(3)
                                          of the DTPA, in that Defendant took advantage of Plaintiffs' lack of
                                          knowledge, ability, experience, and capacity to a grossly unfair degree,
                                          that also resulted in a gross disparity between the consideration paid in the
                                          transaction and the value received, in violation of Chapter 541 of the
                                          Texas Insurance Code.

             35.         Defendant knowingly committed the acts complained of. As such, Plaintiffs are

    entitled to exemplary and/or treble damage pursuant to the DTPA and TEX. INS. CODE

    §54Ll52(a)-(b),               ··




........ Mario.A.and.Graciela.Calvillo.7':':.l5~Party.Claim.7':':.Sf.L ...
                     Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 9 of 37




                           .                     .          MISREPESENTATION OF iNSURANCE POLICY VIOLATIONS.
                           :                     :
                           :                     _:             :            :     ;           :     :      :    :      :     :     .:     :     :     ::     :     :     :                  :
               ····· ····' ·············36. ······•Plaintiffs· iQcori,orate·bf· reference· aff ta~is ·and cfrcuirisiahces ·set• rorth··uiider ·the ··
                                                                                                                                                                                 _:




                                                                                   ..                                   ..
                           :                     :          .   :            :
                   ... foregoing paragraphs•. ;
                                                                                               \     1      1    1      i     I     I      \
                                 ............ 37'.              .iAdditionally, . Defendant .made.. -misrepresentations about ..Plaintiffs.~ .insurance
                           1                     '.             1            i     !           1     i      1    !      1     :     ~      1     1     '. :   1     1     :      1           :
                      Policy and Cl~im in violation of TEX.j INS. CODE. §54] .06 I . All of Defendant's violations are
                           :                     :              :            :     :           :     :      :    :      :                  :     :     ::

                      abtionabl¢ putsuant to TEX. INS. COPE §$41.151. ;                                                                    ;     ;     H

                                            38;                 : P~f~n.d.~~ .. :~[l.&~~~~.        in.! .d~C~p~I\'.e... ir~llr:~n.~.e.....P.~actices     b)'.)ll~i~~: .~ llD~ll~.: ....
            . ..........s.~t.~me~tpfmfl~ric1I..fact.~J1.Y.i<?l.tttip11,.~f §$4J~OM(,1'..S.peciµ<:c1lly,pefe~(i~~.llliSr~pfes.e.~~e.1J..#.1.e. .
                           .                      .             .            .     .           .     .      .     .     .           .      .     .     ..     .      .     .      .          .

                      true scope and amount of the Claim despite the existenc:¢ of '.obvious and easily ;identifiable
                           1                     i              :            1     1           1     1      j    1      1     l     l      i     1      H     1     1
                       property conditions warranting the extension of further coverage under the Policy;
       ..               .  .            ................
·······················.                                        .            .     .           .     .      .     .     .     .      .     .     .      ..    .      .     .     .           .

                                            39;                 • Each of the; foregoing unfair settlement practices ;was cotrt,mitted withJnowledge
                           :                     :              :            :     :           :     :      :    :      :     :     :      :     :     ::     :
                       by Defendant and was la producing :cause of Plaintiffs' injuries and damaies. ;

                                                                            PROMPT PAYMENT OF CLAIMS VIOLATION
                                                                1            1     1           1      t     1     l     1     1      :     1     1      ;:    1      1     \      1          1
                                            40. ;Plaintiffs iricorporate by reference all facts and circumstances; set.forth under the
                           ..                    ..             ..           ..


                       foregoing
                        .        :par~graphs
                                 .   .      .•.
                           :                      :             :            :                 :      :     :     :     :     :      :     :     :      ::    :      :     :          :      :

                           :...... · ·41~·                            Plaintiffs' Claim is:a claim!under·theinsurance·Policy i~sued·                               by oJfendant;.of···
                       which Plaintiffs gave Defendant proper notice. As set forth more fully below, Defendant's

                       crinduct constitutes a viol~tion of the Texas Prompt Payment of ClJimi Statute, which is made
                           .                      .             .            .      .          .      .     .

               ........ abtionablci.by.TEX.JNS
                         :        :   :      :
                                               ...CODE.§5:42.060
                                                   :     :    :
                                                                 .. !:

                           ..
                                            4t •Specifically,
                                                      ..        ..                  ..
                                                                                          Defendan~ violated the Prompt Payment 0:f claims provisions jof
                            ..                         ..        ..          ...     ..
                             .                          .         .          ..       .
                       TEX. IN$. CODE §542 hi:
                                                                                               i      i     i     :     \     ;            I     :      !;     .     .     !          I      i
                                                                : a.                 Failing to • acknowledge receipt of Plairitiffs' Claim, •commence
                                                            ····· ·········· ··· ····in:vestigatiori · of th¢ ·· Claim; arid ·· request·· from. · ·Plaintiffs · all items~·· ·
                                                                                     statements, and •forms that they :reasonably believed ;would be required
                                                                           ........ wJtbio ....the ..• ~Pll.1.i~llle ... time .. CX)il*ai11ts,; ... as ... Ms.~ribe~ .•. ab.<?Y~,.• ..w1tich ...
                       Mario A. ~d Graciela Ca~villo - Ift Pll,J1Y <:;laim - SFL                                                                                                          Page 8
           Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 10 of 37
                                                                  :                 :      /
                                                                         ···················




                                                                                                       ..                     j i                  ::       =         1 .. .          .                             ;

                                                                ···:coni;titu~s·a·nori.~prQmptpkfment·of:clairrlJ::and··~·iviol~tion;:of
                                                                    CODE §5.42.055; ' .. . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                         TJ~:X;·INS;·····
                                                                  ..          .     .      . .     .   ..

                                                              ···: !F~iiing ·tC> ·hotifY.l ·Pt~Intiffs •iii· Writirtg ·&r it~·: a¢c¢ptfujce ·~i; ·~bJ~cifoh ·of: the·
                                                         ··:··· ··:•1un: ana· eritire··¢1ain1 withio··the ·appliciib1~··time· constraints· provide4 ·by···•····
                                                           • );TEX. lNS. CODE §5421056; and • . . . . . : : . . . . . . • . . . •. • '
                                                         ..i .....• Defayfogipayme'nt of the Claim.. follo\Ving O.et'endanf s rec~ipt bf ~H. ite:ms, ... :.
                                             ················: statements~· and· forms· reasoria1>1f requeste~ ·arid· required;· kinger ·than ·the···•···
                                                                   iamQurit qf tiin~ provided: by TEX.: INS .. CODE. §542.058. • Defendant :
                                                                :::ii~:~:rvr~~t·~r:::~~:!ii!t.~t!M:land;j•tp::qat¢;••i>laintiffs:•still••h~v.~:·nqt••·•···

                              ·::::BREACH'OFDUTYOFGOOD'FAITH.ANDFAIR.DELIING/BADFAITII:
                                       .       .    .      .       ..         .     '      .   .   .   ..       .     ..      . .......................                                                                                       .

               ::•: •:: ••: :••43.; :••; ••••Plainti tTu: incorpotaie: bY :tefetencl au :fact$ :ijod ¢Jt¢Umsta11¢¢$:
                                                                                                               ..
                                                                                                                     •$¢t.: fQrtb 4n~¢.t •the ::•·:                                   .   :         :   :   :       .    :   :      : :   :   :
                                                                                                                                                                                  .   : :: :        :   : : : : : ::                      :   :

i .: L !foregoing par~~~~~~~{:                                                    . ... . . . .                      , >.          •· . . .. . . • \ : i                                                            : :,::;\ :;! i ) ;; ·
                               (44. • :Since :rlaintiffs . initiaOy Presented the. <pl~im to •Defendant, !the . liability of •
                                                                                                            ····::::::::::::::::           ··············                                                       ............... .
       '·····:oefend~nlto pay ·the· full Claim irraccbrdance. ·wi.ththeterins ofthe Polipy .was ·reasonably clear;···.
   !   1   1 11          '.    !   1   1       1 I          I      11         1     1      : i     1   ii       '.    ii      i    1   1       i   !1 1               1 11        I   : :1 1        1   : 1         1    1 :        1:    !   :

   •••L:. •;T~e •darifage •to• Pfai nt~ ffs •home• ~asjfof apparent unti1•after. ]h¢.• to~s mad¢.• th.¢ b~sis• •orr.1atiitiffs:'• ••••······
                                              .....
                         .           ..... .. .: ... :. ..... :. ..:: . . .               : :.: :..... :
                                                                                                   .                          .                             : .....       ... ... .                         .

           Iiis.~raiice ··c1a·inL ··=it' =ts· no ·colndd~nc~ ·1iiai:·thef~ ·was ·rio ·appar~M •~fo(lsforirii ·rain;:· and/or· haJ1 ·T···
           . ..          .     .   .   .       .    .       .      ..         .     .      . .     .   ..       .     ..      . .......................                                                                                       .

  ••••:::::::•c1~~~:p;i~/td'ttie: 1~ss,: arid• i1sn1fic~i aarhagb Jw;f ~~~:•: t6~•Wi11ci• c1ihn~ge 1:o• the•pro~efo/•••:::• •· ·• ···
           . ..          .     .   .   .       .    .      .       ..         .     .      .   .   .   ..       .     ..      .    .   .       . .. .                 .     .. .      .   . .   .   .   .   .       .    .   .      ..        .



                         ,i
       .•••• :w~s, :llll: nm~~ re,~qn~ply ~~~~LP:Hfip~J?~f~n~~r)(S..
                                                           ii
                                                                     c,I,a,i,ip. hw~~ti$~tip1\j~c,~ ••t~13t ~t*=~JM~ter ·······: : : :....
                                                                            !                                                                        1

           j<:>1'.ins.11.r.~~~.~~,r~era.9~ing.i~.&<>C>".fa.i~h.W<>!Jl~~9w.:orj~~9.µl<f h~Y.e.lqi<?w~.~<>..~~~<>-wl¢g~•1111d . (..... .
            accept coverage      ~uch diunagesl jnstead~· Defenclant[purp~sely fail~d to acknowledge [and •
                                                        for
               ·-!·/··                     ·: .. :··· .. :·· .. ·::········ ..... >····+· ........... :. ·:·: : ... :... \···!···:
           :accept •run coverage for reasonabiy ciear wifid ..damagt(1Alternaiivety; Qefendant was grossly :
       :   : :: :              : :     :        : :        :       ::         :     :      ::      :   ::       :     ::      : :      :       : :: :                 : :: :          : :: :        :   : :         :    : :        ::    :
       ;:::::i~~glig~11t::i~::fa.i:li11g:::tP a.<:.k..110.~led.ge;l:ia.~d.:•a.cp~P~::~ll::<:o.r~~S.~:lfo.r::~µel r-~"50.llll~IY:.~~~~••*~114:
           : :: :              ;   :   :       : :         :       ::         :     :
            d.a~~g~.s.:~<>}~~ pr-<>~~f!Y'......
                                           .. . :. . . :.
                                                . .         .      ..         .     .      . .     .   ..       .     ..      . .......................                                                                                       .
                                               lAs a result;of Def~ndant's oritcome-oriente~ invbstigktion, Defendant coritinties to •
           .     .   .   .     . .     .       . .         .       ..         .     .      .   .   .   ..       .     ..
       ·····:retuse·fo pay·p1atnmr~·tn·fiio·ror:iiie·c1ariii·······
Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 11 of 37




        46.     Defendant denied coverage and delayed payment for the full amount of Plaintiffs'

 claim when it had no reasonable basis for doing so. Defendant knew or should have known by

the exercise of reasonable diligence that its liability was reasonably clear, and its failure, as set

 forth above, to adequately and reasonably investigate and evaluate Plaintiffs' Claim, constitutes a

 breach of the duty of good faith and fair dealing.

        47.     The Texas Supreme Court has recognized a "duty on the part of insurers to deal

 fairly and in good faith with their insureds. That duty emanates not from the terms of the

 insurance contract, but from an obligation imposed in law 'as a result of a special relationship

 between the parties governed or created by a contract."' Viles v. Security Nat. Ins. Co., 788 S.W.

 2d 566, 567 (Tex. 1990) ( citing Arnold v. National County Mutual Fire Insurance Co., 725 S. W.

 2d 165 (Tex. 1987)). Therefore, insured can institute a cause of action against insurers for

 breach of the duty of good faith and fair dealing.

        48.     Defendant and Plaintiffs are in a special relationship, created by the insurance

 contract, giving rise to a duty on the part of Defendant to deal fairly and, in good faith with

 Plaintiffs, who are the insured.

        49.     Defendant breached its duty of good faith and fair dealing by:

                a.      Failing to provide a reasonable basis for denial or underpayment of the
                        Claim; and /or,

                b.      Failing to determine whether there was a reasonable basis for denial or
                        delay of the Claim.

 Amold, 725 S.W.2d at 167.

         50.    Defendant systematically and routinely denies or underpays valid claims to the

 detriment of its policyholders. As set forth above, the wrongful acts and omissions State Farm

 committed in this case, or similar acts and omissions, occur with such frequency that they


 Mario A. and Graciela Calvillo - 1st Party Claim - SFL                                      Page 10
Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 12 of 37

                                                                                              :        :          :             :
                                                                                              i........i......... \........ \. .
                                                                                                       : ......... 1....... :



                                                                                                                       ······         ...
 cbnstitute a general business practice !of Defendant with regard to. hartdling of these types. of

 claims.

                       51,                       • By virtue of its systematic wrongful denials, bef¢ndaht cdmp¢1s its policyholders
   :                              :              :       :    :        :    :    :   :    :   :        :          :             :            ::      :   :    :   :   :

 to seek legal representation and initiatb and maintai:n a suit to recover                                                                  811 aniount due under the
 policy by( offering nothing. or substantially
                                    .
                                               less than the amount that
                                                              ..       ..
                                                                                                                                            will be recovered a stiit
                                                               .       .




 l#Q;igbis:                            ~e:~L. [fai:eit ~:, JiOlplem:1 ~~~L~                            i                                     (~~.             for ~pi
 investigation of claims arising under its policies or is deliberateiy adopting standards calculated
  :        1   l        1    l       l   1    1   l    1   1    i    1  1   t:   : t    1    1    1
 to maximize its profit to the detriment of its policyholders. Defendant is knowingly directing its

 personnel, agents and/br adjusters to undervalue or underpay valid claims;
                                                 .       .    .        .    .    .   .    .   .        .          .             .            ..      .   .    .   .   .
                       53;                       • Defendant knowingly committed the act of denying• and/or undJrpaying ;claitns
   :                             :               '.      :    :        ;    :    ;   :    :   :        :          :             :            ::      :   :.   :   :   :
 without a jreasonable basis, therefore, Plaintiffs are entitled to actual and, exemplary !damages: at
                                                                                                                                             ....
                                                                                                                                     .............
  l~w.
                                                                            .    .   .    .   .
                                                                            : KNOWLEDGE

                       54L                       • Plaintiffs incorporate by reference all facts and cfrcumstances set.forth under the
   ..                            ..              ..      ..

·· ~foregoing/paragraphs; •···
         . . . . . . . . . . . . . .. . .   ..   .       .    .        .    .    .   .    .   .        .          .             .            ..      .   .    .   .   .
                        55.                      • Each of the acts ~. set forth in each of. the afore-rtientioned cause~ of action,

 together and singularly, w~re done."knowirigly" as that term is used in the Texas Insurance Code
   I                              I              !       1    1        1    '.   1   1   .i   \        '.         '.            ·\

  and were a producing cause of Plaintiffs' ~ma~es described herein.                                                            i
                                                                   ECONOMIC I ACTUAL DAMAGES!

                        56.                      • Plaintiffs sustained jthe. fotlowirig economic j actual. dan1ages as! a r~sult of the

  actions and/or omissions of Defendant desctibed hereinabove:




  Mario A. and Graciela Caivillo - pt P~ Claim - SFL !                                                                                                            Page 11
Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 13 of 37




                (a)     Out-of-pocket expenses;

                (b)     Loss of the "benefit of the bargain."

                (c)     Diminished or reduced market value.

                (d)     Costs of repairs.

                (e)     Remedial costs and/or costs of completion.

                (f)     Reasonable and necessary engineering or consulting fees.

                                              DAMGES

        57.     Plaintiffs would show that all of the aforementioned causes of action, taken

together and singularly, establish the producing causes of the damages sustained by Plaintiffs.

        58.     Plaintiffs' damages have yet to be fully addressed or repaired since the incident,

causing further damage to the Property and causing undue burden to Plaintiffs. Upon trial of this

 case, it will be shown that these damages are a direct result of Defendant's improperly handling

 of the Claim in violation if the laws set forth above.

        59.     For the breach of contract, Plaintiffs are entitled to regain the benefit of the

 bargain, which is the amount of the Claim, together with attorneys' fees.

        60.     As a result of the noncompliance with the Texas Insurance Code Unfair

 Settlement Practices provisions, Plaintiffs are entitled to actual damages, which includes the loss

 of the contractual benefits that should have been paid pursuant to the Policy, mental anguish,

 court costs, and attorneys' fees. For Defendant's knowing conduct in violating these laws,

 Plaintiffs respectfully request treble damages pursuant to TEX. INS. CODE §541.152.

        61.     Pursuant to TEX. INS. CODE §542.060, as a result of the noncompliance with the

 Texas Insurance Code Prompt Payment of Claims provision, Plaintiffs are entitled to the entire

 amount of the Claim, eighteen ( 18) percent interest per annum on the amount of the Claim and


 Mario A. and Graciela Calvillo - 151 Party Claim - SFL                                     Page 12
Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 14 of 37




 reasonable and necessary attorneys' fees.

        62.      For the breach of the common-law duty of good faith and fair dealing, Plaintiffs

 are entitled to compensatory damages, including all fonns of loss resulting from Defendants'

 breach, exemplary damages and damages for emotional distress.

        63.      As a result of the necessity in engaging the service of an attorney to prosecute this

 Claim, Plaintiffs are entitled to recover a sum for the reasonable and necessary services of

 Plaintiffs' attorneys in the preparation and trial of this action, including any appeals to the Court

 of Appeals and/or the Supreme Court of Texas.

        64.      Pursuant to Rule 47 of the Texas Rules of Civil Procedure, Plaintiffs are seeking

only monetary relief of $75,000.00, including damages of any kind, penalties, costs, expenses,

 pre-judgment interest, and attorneys' fees.

                                          JURY DEMAND

        65.      Plaintiffs hereby request that all causes of action alleged herein be tried before a

jury, and hereby tender the appropriate jury fee.

                                               PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiffs respectfully pray that upon

 trial hereof, final judgment be rendered for Plaintiffs as follows:

         1) Judgment against Defendant for actual damages, including mental anguish, in an

              amount to be determined by the jury;

        2) Statutory penalties;

         3) Treble damages;

        4) Exemplary and punitive damages;

         S) Prejudgment interest as provided by law;


 Mario A. and Graciela Calvillo - 1st Party Claim - SFL                                      Page 13
Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 15 of 37
     Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 16 of 37

         :~




                                                   MONICA Z. NOTZON
                                               JUDGE, 1iifo:;pfsT:iuct:ccruli'i':
       ..(i'i~t'.soi.:it'                 ) ii-O \'lC'rORt'.i $f:t;if$ W~ntz!W ~LOQR                           FERNANDO ItM,i<JS
.c1v1L·r:ouitr·,xooknmM·oR
     1956)92~-'!2,RiJ.:
                                                   LAllEDO TEXAS 78040
                                                  .:dfr:F.1dE\9.sh)~:ta4;23i{                                  . ,i;!i6~~~::;21
                                                      f\.\x (~5~)5?;3c5088


                                                                                                          Mav      .. , ·2019
                                                                                                          .... ~- 10     . . . . . ·.

                               Ci\USKNO.a:• 201,9CVM'000869D2

                                      ST:Y[E;      MARI(p A9ALVltLb; :GRACIELA. CALVILLC)
                                                            vs
                                                   STATEFARM LLOYDS .

                                 .NOTICE UliCALENI>AR cAtt
     Please take notice .that:tlus:das~ iiseffor Caleridai: Callon .()8/06/2019
}itJ1 :00 AM ~t the JJ-ith I)istd¢t ;GbJi'rt, 3r']floor; Wel:,h C:q\.inty)u,sti¢e C:entet.
    All Cafoiidat: C<i,11.h~rings '\vJll beJn qpeii Co~i:ft and Qh: the t¢cqrtl before th~. f!pn9rable
Jµ'dg¢. A{o~fcil. ;z, Notzo:n. :Yo.).µ" p1~~·.s~ilte is NtAN])AJQRY ffrifos$ OQ\m~~l.fotPl~rftjff(ft~nd
·Def~µdant(~) J.:iav¢Jn pl~~e· •4- prc:;;:tr,fal gtiidd.i11e. order viith both C6unsel:andJu<lgo's: sj~atures
piiq1: tocale,11Jlti.n;c:all date.. 'This·:guiddfoe orcl~r should'have ali ~ppropriatedatesincludin~
·pre:.::trial,-.j1:u:yseiectionand' all .deadlines.
    CounselJbr Plaintiff(s) please note.tha:Uf you do:ndt il:ppcar foboileilda1~ . ¢all yi'.>tir cas¢ iriaJ
'be dismissedfor:l~ck of.pro$e.¢utiofi.
    Counsel .fifr1)efo!'ida.nt($) pleaj¢ note that if')'ottd.6 npt ~pp:e,.u.· for qtJs:ridar c:all, iv;pt(!.;frf~l
gii~delitie or:tl,er·1.i'i'\)' h¢ ettt~l'~d \yrth, or \vith9.9t yot1(apw0.y.il an4/o,t•sigtta:tttre'..
    l( th et¢ J:\tc/in.Y !qµ.¢$:tJ9ns)·eg<1ri:liii:g:thJs 1i1'iltt~r pk:as¢Te~l-free- to call mm office at any time, ..


                                                                                n\\, -~' o/"i~2i.
                                                                                         b. i<' .
                                                                                .. \ ;V),~
                                                                                 1\hel Soliz:
                                                                                 Q.i~·:il! Co.urt Cqor<:Hh~tor
                                                                                 l Jjtli DistiJct Cottft
              Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 17 of 37




C/J.
csc                                                                                                                      null / ALL
                                                                                                     Transmittal Number: 19844152
Notice of Service of Process                                                                            Date Processed: 05/23/2019

Primary Contact:           State Farm Enterprise SOP
                           Corporation Service Company- Wilmington, DELAWARE
                           251 Little Falls Dr
                           Wilmington, DE 19808-1674

Entity:                                       State Farm Lloyds
                                              Entity ID Number 3461674
Entity Served:                                State Farm Lloyds
Title of Action:                              Mario Alberto vs. State Farm Lloyds
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Webb County District Court, TX
Case/Reference No:                            2019CVH000669D2
Jurisdiction Served:                          Texas
Date Served on CSC:                           05/22/2019
Answer or Appearance Due:                     10:00 a.m. on the Monday next following the expiration of 20 days after served
                                              citation
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Eddie Lane
                                              713-955-3102

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
                      Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 18 of 37

....... ;-.;:   .


                                                                                                                             .fi ~ G-t
                                                                                                                                  SERVE\
                                                                                                                   201eCV1:IOo Oa6:Qo2.
                                                                        CITATION
                                                   i?~±~T,J:~'          s,   Ql?.IGIN@ ~~TI'l'J;O:N

                    ~gHE S'I'ATE OF. t¢XA$
                    COUNTY bFWEBB
                    NOTICE TO THE DEFENDANT: ''YOO Hli)!Ei BEEN SiJED. YOU MAY Ef.iPLOY AN
                    AWTQ~N$Y.         T-:f YOU PB XQ.tJ:R AT.TQENE?l PO: NQ;:r f.I1E A WBJ:TTEtil Ei:l-lSv.'EB: WI'~l:i.
                    THE t::tJ:]RK WHO :1s:stJEO :TRIS :crtATl01~ BY '10f0:0 A..•H. 61:f THE MONDAY NEXT
                    EOI..:tOWI't-lG !P:H~ ;$:XPIRA.TTON' OF TWENTY DAYS AFTER You 'WERE SERVE!) ;THIS:
                    cirAr:r:oN ,AND: l?Er;r1:r:cin, A      betA.uth~         J:l1aor-1EN'l' ~IAY )1E   rrJ<:1:;N   f'.GAIH$T ¥Q:Gr. ;,

                    TO:     :s'!'1\;'l';El E'~ µLQ'!LDS
                            .:s{t $EiitVi~(; ~Grs:tU~o .A.G~lil~
                            GQBJ?.QR/f,ION SERVICE :COMPANY: D/B/A .CSC-LAWYE~S.
                             :tNCORl?ORAT'l:NG .SEEVlC!i:
                            :a11 ·E: 7Tff $T~ET/ su:r'I'E: s20
                            1\.u~t::i,n, T~ 7~191
                    PE}FENPANT;, :(N, ·T~ :ij.EREI~'.l'.E~ STYLED ·.~· :~E~P c~QSE, YOU ~ ·
                    HEREBY CO~Eb TO Ji.PrEAA. Bi:E'ORE iHEi '.1,.1':I,. tll. Di,sJ.rict C9tir:t oJ w.ebb
                    county · 'TeYa's to be helH c.t j:he sait:i co-urtho:use of Baid. county in the,
                    t'.it·Y•.•· J.t L~,f~ct~,. ·., W$.bb ·c;u;ty,             ·· ··         ·
                                                        Teta$.,, by fj,Ji;rtg ..:;i. wt;i;tt1:,n an.s~rE!r tq \:he
                    Petition of Plaintiff at or .J:>e'.fo,ie 1,0:00 Q'ICLO~K lLJ1.. qf t:he. M,q'!'iclay
                    •:::.~e.o:tt·~ ·c!::,: ,;J ;h,{•~t. 1•¢¢o~!!1.e!ath.i}.f!:r~.t1~:~:; ·•dLDt\p~·f·•.c;:::i.#~·
                    2,01,~CVHOUOS 69b2, styled,:
                                                   15       9       6



                                ~:to.~ gALY,J:LLO ,Afyp S~<::,:rELA CALVILLO, PLAINTIFFS
                                                                              vs.
                                                    STATE FAEM LLO~S, PEJfE~N:J'f
                    Sa~d 'itl:aih:ti :Et.' $ 'Petition was filed: on dS /b9/20i9 in. said court by:
                            ED,l:iJ:E LA,NE;. ED1').J:E'.LANE, 1\,T~O~Y               FQ~; 1?LAI,1'1~IFF '
                            2900 NORTH LOOP' W SUITE                sso:
                            aQP$'r¢N. :$C.     no:~2
                    :WITNESS E!STHER DEGO:tt.;M}O, DJ:SrRICT Qt.ERK OE' WE~B ~QlJJTTY.i TEXAS.,. Issued
                    a~1:4 g:i::v~ri und,¢:r ltlY 11 8 nd ?'h9 si;!'a). ,of: s•~rid court at office., on t:hi:s the
                    10th day of Mayr .20:19 ..


                                                                             0    F


                CALENDAR.,CALLHEAF\ING,SETFOR· -                                                               CLE~K
                O&/df5/2d'i9 @ itP.PAIVi:
Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 19 of 37




               EXHIBIT 1-B
Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 20 of 37

                                                                                                       Filed
                                                                                       5/24/2019 10:42 AM
                                                                                          Esther Degollado
                                                                                              District Clerk
                                                                                                 bb District
                                                                                                 na Byham
                                                                                       2019CV 0086902
                                                                                RETURN
                                                                       2019CVH000869D2

                                      CITATION
                           PLAINTIFF'S ORIGINAL PETITION
    THE STATE OF TEXAS
    COUNTY OF WEBB

    NOTICE TO THE DEFENDANT: "YOU HAVE BEEN SUED. YOU MAY EMPLOY AN
    ATTORNEY.   IF YOU OR YOUR ATTORNEY DO NOT i"!LE A WRITTEN ANSWER WITH
    THE CLERK WHO ISSUED THIS CITATION BY 10:00 A.M. ON THE MONDAY NEXT
    :'OLLOWING THE EXPIRATION or TWENTY DAYS 1-\FTER YOU WE:RE SERVED THIS
    CITATION AND PETITION, A DEFAULT JUDGMENT HJ\Y 3E TAKEN AGAINST YOU."

    TO:    STATE FARM LLOYDS
           BY SERVING REGISTERED AGENT
           CORPORTION SERVICE COMPANY D/B/A CSC-LAWYERS
           INCORPORATING SERVICE
           2ll E 7™ STREET, SOITE 620
           Austin TX 78701

    DEFENDANT, IN THE HEREINAFTER STYLED AND NUMBERED CAUSE, YOU ARE
    HEREBY COMMANDED TO APPEAR BEFORE THE 111th District Court of Webb
    County, Texas, to be held at the said courthouse of said county in the
    city of Laredo, �ebb County, Texas, by filing a written answer to the
    Petition of Plaintiff at or before 10:00 O'CLOCK A.M. of the Monday
    next after the expiration cf 20 days after the date of service
    thereof, a copy of which accompanies this citation, in the Cause #:
    2019CVH000869D2, styled:
            MARIO A CALVILLO AND GRACIELA CALVILLO, PLAINTIFFS
                                             vs.
                         STATE FARM LLOYDS, DEFENDANT
     Said Plaintiff's Petition was filed on 05/09/2019 in saici court by:
           EDDIE LANE; EDDIE LANE, ATTORNEY FOR PLAINTIFF
          2900 NORTH LOOP W SUITE 050
          HOUSTON TX 77092
     WITNESS ESTHER DEGOLLADO, DISTRICT CLERK OF WEBB COUNTY , TEXAS, Issued
     and given under my hand a�d seal of said court at office, on this the
     10th day of May, 2 019.


                       C   L   E    R   K    0     F   C   O   U   R    T

                                            ESTHER DEGOLLADO
    CALENDAR CALL HEARING SET FOR
    08/06/2019 @ 11:00AM
 Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 21 of 37




                                      IN THE 111TH JUDICIAL DISTRICT
                                           WEBB COUNTY, TEXAS

                                        CAUSE NO: 2019CVH000869D2

                                          MARIO A. CALVILLO, ET AL
                                                          vs
                                             STATE FARM LLOYDS

                                                       RETURN
   Came to my hand:     5/22/2019             I   at    12:00       o'clock   P.M.      , the following
   specified documents:

        •   Citation
        •   Plaintiff's Original Petition
        •   Jury Demand
        •   Civil Case - Calendar Call Settings

   and executed by me on:           ..212:z,. IUl1         I   at   3 !I�     o'clock    .....f.M..t-   I   at

   211 E. ]TH STREET, SUITE 620, AUSTIN, TX 78701, within the county of TRAVIS, by
   delivering to STATE FARM LLOYDS, by delivering to its registered agent,
   CORPORATION SERVICE COMPANY db CSC-LAWYERS INCORPORATING SERVICE
   COMPANY, by delivering to                                , employee/managing agent,
   in person, a true copy of the above specified documents having first endorsed on
   such copy the date of delivery.

   I am over the age of 18, not a party to nor interested in the outcome of the above numbered suit, and I
   declare under penalty of perjury that the foregoing is true and correct.




   STATE OF TEXAS

                                                  VERIFICATION

   Before me, a notary public; on this day personally appeared the above named Authorized person, known
   to me to be the person whose name is subscribed to the foregoing document and, being by me first duly
   sworn, declared that the statements and facts therein contained are within his/lMr personal knowledge
   and experie e to be true and correct. Given under my hand and seal of office on this the       ;!:2,"'(
                                                                                                  day of

             �-�

                                                        Notarv Public   ~                    '--'




L._________
Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 22 of 37




               EXHIBIT 1-C
      Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 23 of 37                                         Filed
                                                                                                       6/10/2019 5:53 PM
                                                                                                         Esther Degollado
                                                                                                             District Clerk
                                                                                                             Webb District
                                                                                                              Ana Byham
                                       CAUSE NO. 2019CVH000869D2                                      2019CVH000869D2

 MARIO ALBERTO CALVILLO AND                                     §            IN THE DISTRICT COURT
 GRACIELA CALVILLO                                              §
                                                                §
 v.                                                             §            111TH JUDICIAL DISTRICT
                                                                §
 STATE FARM LLOYDS                                              §              WEBB COUNTY, TEXAS



      DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFFS’ ORIGINAL PETITION,
             REQUEST FOR DISCLOSURE, AND RULE 193.7 NOTICE



TO THE HONORABLE JUDGE OF THE COURT:

         NOW COMES STATE FARM LLOYDS, Defendant in the above styled and numbered

cause, and files this Original Answer to Plaintiffs’ Original Petition, and in support thereof would

respectfully show this Honorable Court the following:

                                                    I.
                                              GENERAL DENIAL

         Reserving the right to file other further pleadings, exceptions and/or denials, Defendant

generally denies each and every material allegation contained in Plaintiffs’ Original Petition, and

demands strict proof thereof in accordance with the laws and the Rules of Civil Procedure of the State

of Texas.

                                             II.
                             DENIALS AND AFFIRMATIVE DEFENSES

2.       Defendant denies that notice and/or proof of loss or claim for damages has been given as

required by the Texas Insurance Code. Specifically, Plaintiffs have failed to provide notice as required

by TEX. INS. CODE §541.154 and §542A.003. Specifically, Plaintiffs sent State Farm a letter dated

October 18, 2018 that failed to comply with Section 542A.003(b) because (1) Plaintiffs failed to

provide State Farm sufficient notice of the specific facts that give rise to Plaintiffs’ complaint instead

Defendant’s Original Answer, Request for Disclosure, and Rule 193.7 Notice                              1
     Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 24 of 37



reciting general violations as set out by the Texas Insurance Code, and (2) Plaintiffs also failed to

provide the hourly rate and number of hours used to calculate incurred attorney’s fees. Plaintiffs state

they have incurred $3,000 in attorney’s fees but failed to provide the hourly rate or number of hours

used to calculate the amount of reasonable and necessary attorney’s fees incurred, as required by TEX.

INS. CODE §542A.003.

3.       State Farm Lloyds pleads the limitations on Plaintiffs’ possible recovery of attorney’s fees as

set forth in Sections 542A of the Texas Insurance Code and, in particular, that Plaintiffs not be

awarded any attorney’s fees under Section 542A.007(c), should it apply, or, alternatively, that any award

of attorney’s fees to Plaintiff be limited to the lesser of the amounts set forth in Section 542A.007(a)(1),

(2), or (3) should Section 542A.007(c) not apply. State Farm Lloyds further pleads all other limitations

on Plaintiffs’ possible recovery of attorney’s fees set forth elsewhere in Section 542A of the Texas

Insurance Code.

4.       Defendant pleads TEX. INS. CODE §542A.007(d) and asserts it was not provided, but was

entitled to, pre-suit notice regarding attorney’s fees and their method of calculation, as set out by TEX.

INS. CODE §542A.003(b)(2), at least 61 days before the date the action was filed by claimants, and thus

this Defendant seeks the Court deny any award of attorney’s fees to Plaintiffs, incurred after the date

the Defendant files this pleading with the Court.

5.       Plaintiffs also failed to timely provide the statutorily required notice to Defendant prior to

filing this lawsuit, as they failed to serve them with notice of the specific complaint and the amount

of actual damages and expenses, including attorney’s fees reasonably incurred in asserting the claim

against the other person. TEX. INS. CODE §541.154.

6.       Defendant denies Plaintiffs have performed the conditions precedent to bringing suit.

7.       Pursuant to Texas Rule of Civil Procedure 54, Defendant specifically denies it violated Chapter

541 of the Texas Insurance Code as alleged by Plaintiffs.


Defendant’s Original Answer, Request for Disclosure, and Rule 193.7 Notice                                2
      Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 25 of 37



8.       Pursuant to Texas Rule of Civil Procedure 54, Defendant specifically denies it violated the

Texas Deceptive Trade Practices Act (“DTPA”) as alleged by Plaintiffs.

9.       Pursuant to Texas Rule of Civil Procedure 54, Defendant specifically denies it knowingly

violated Chapter 541 of the Texas Insurance Code as alleged by Plaintiffs.

10.      Pursuant to Texas Rule of Civil Procedure 54, Defendant specifically denies it intentionally

violated Chapter 541 of the Texas Insurance Code as alleged by Plaintiffs.

11.      State Farm specifically denies that it has breached the policy of insurance issued to Plaintiffs

in any respect.

12.      State Farm specifically denies that Plaintiffs sustained a loss covered under her policy of

insurance.

13.      State Farm specifically denies that it has breached the duty of good faith and fair dealing in

any respect.

14. State Farm specifically denies that any misrepresentations were made regarding the facts or policy

      provisions relating to coverage under the policy issued by State Farm to Plaintiffs.

15.      State Farm specifically denies that it made any actionable misrepresentation to Plaintiffs.

16.      State Farm specifically denies that it knowingly and intentionally violated the Texas Deceptive

Trade Practices Act and the Texas Insurance Code.

17.      State Farm asserts that Plaintiffs cannot recover on any of Plaintiffs’ claims because any

damage allegedly suffered by Plaintiffs did not result from, and was not proximately caused by, any

wrongful conduct on the part of State Farm.

18.      Because Plaintiffs failed to satisfy one or more conditions precedent to recovery, Defendant

State Farm is excused from performing under the contract.

19.      Accordingly, Plaintiffs have no cause of action against Defendant for which relief can be

granted. Such failures include, but are not limited to the following: Plaintiffs’ failed to promptly notify


Defendant’s Original Answer, Request for Disclosure, and Rule 193.7 Notice                                 3
      Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 26 of 37



Defendant about some or all of the alleged damages, Plaintiffs have specifically failed to prove their

alleged damages are losses covered under the policy and/or they have failed to segregate the portion

of their alleged damages that are covered from the portion that is not covered.

20.      State Farm asserts Plaintiffs cannot recover on any of Plaintiffs’ claims because any damage

allegedly suffered by Plaintiffs in connection with the complained-of transaction was caused by

Plaintiffs’ failure to mitigate their damages.

21.      Plaintiffs’ causes of action also fail because there exists a bona fide and legitimate dispute

between State Farm and Plaintiffs with regard to the legal construction of certain policy provisions

and exclusions and the nature, extent and cause of damages.

22.      State Farm specifically denies that liability was reasonably clear.

23.      Defendant further pleads that Plaintiffs are unable to establish by clear and convincing evidence

that Defendant acted with malice; therefore, under Section 41.001(7) of the Texas Civil Practices and

Remedies Code, Plaintiffs are not entitled to exemplary and/or punitive damages. See, e.g., Smith v.

O’Donnell, 288 S.W. 3d 417, 423-424 (Tex. 2009); see also Dillard Department Stores, Inc. v. Silva, 148

S.W. 3d 370, 373-374 (Tex. 2004); Universal Services Co. v. Ung, 904 S.W. 2d 638, 640-641 (Tex. 1995).

24.      Further, to any extent Plaintiffs seek any recovery of exemplary and/or punitive damages in

this action, the same violates Article I, § 13 of the Texas Constitution and the Eighth Amendment of

the United States Constitution and violates the rights of Defendant to substantive and procedural due

process as provided in Article 1, § 19 of the Texas Constitution and the Fifth and Fourteenth

Amendments of the United States Constitution. See Cooper Industries, Inc. v. Leatherman Tool Group, Inc.,

532 U.S. 424, 433-434 (2001); see also BMW Corp. of N. America, Inc. v. Gore, 517 U.S. 559, 562 (1996).

Moreover, as a matter of state and federal constitutional law and sound public policy, any findings

supporting an award of exemplary damages must be based on clear and convincing evidence, not a

mere preponderance of the evidence. Cf. TEX. CIV. PRAC. & REM. CODE ANN. § 41.003 (2014)


Defendant’s Original Answer, Request for Disclosure, and Rule 193.7 Notice                                4
      Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 27 of 37



(clear and convincing evidentiary standard).

25.      To the extent Plaintiffs pray for punitive, exemplary, or otherwise enhanced damages, such

request should be denied because it violates the equal protection rights guaranteed by the Fifth and

Fourteenth Amendments to the Constitution of the United States and the provisions of the Eighth

Amendment to the Constitution of the United States.

26.      With respect to Plaintiffs’ claims for damages, any award of punitive damages must be limited

to the greater of: (1) two times the amount of economic damages plus an amount equal to any non-

economic damages found by the jury, not to exceed $750,000; or (2) $200,000, pursuant to the

statutory mandates of Chapter 41 of the Texas Civil Practice & Remedies Code. Defendant reserves

the right to seek a bifurcation of any punitive damage issues at the trial of this case as permitted by

Chapter 41 of the Texas Civil Practice & Remedies Code.

27.      Plaintiffs’ claims under Section 542 of the Texas Insurance Code (“Prompt Payment of

Claims”) are barred, in whole or in part, because Plaintiffs did not provide a written notice of claim

reasonably apprising Defendant of the facts relating to the claim.

28.      Plaintiff attempts to state claims and seek damages for alleged violations of the Texas

Insurance Code, but Plaintiff has failed to comply with the statutorily mandated conditions in order

to obtain any relief under the statute. Specifically, Chapter 541 and 542A of the Texas Insurance Code

requires, as a prerequisite to bringing any action for damages, that a complaining party give written

notice to a defending party at least sixty (60) days before filing suit. Plaintiffs’ pre-suit notification or

demand must meet specific requirements set forth in the statute and provide Defendant sixty (60)

days to respond prior to bringing any suit. See TEX. INS. CODE §541.154(a) and §542A.003. Plaintiff

has failed to provide Defendant notice as required by Chapter 541 and 542A of the Texas Insurance

Code.

29.      Under the Insuring Agreement, Plaintiffs bear the burden to prove damage resulting from an


Defendant’s Original Answer, Request for Disclosure, and Rule 193.7 Notice                                 5
      Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 28 of 37



occurrence of accidental, direct, physical loss to the insured property during the policy period.

Plaintiffs lack proof that any additional damages resulted from any accidental, direct, physical loss

during the policy period.

30.      Defendant is entitled to an offset or credit against Plaintiffs’ damages, if any, in the amount of

Plaintiffs’ applicable deductible(s).

31.      Defendant is entitled to an offset or credit against Plaintiffs’ damages, if any, in the amount of

all payments Defendant State Farm has previously made to or on behalf of Plaintiffs under the policy

insuring this property for the same damages claimed in this suit.

32.      Defendant is entitled to an offset or credit against Plaintiffs’ damages, if any, in the amount of

all payments Defendant State Farm has made to or on behalf of Plaintiffs under the policy at issue in

this lawsuit, arising from the claim made the basis of this lawsuit.

33.      Defendant’s liability, if any, is limited to the amount of the policy limits under the policy at

issue in this suit, and/or any other clauses contained in the policy sued upon.

34.      Plaintiffs’ claim is barred, in whole or in part, to the extent certain damages and losses as

alleged in Plaintiffs’ Original Petition, or latest live pleading, none being admitted, were proximately

caused in whole or in part by non-covered losses and/or events and/or at non covered losses by the

terms and exclusions of the policy.

35.      Defendant hereby also asserts all conditions of the policy at issue including but not limited to

all terms, deductibles, limitations on coverage, exclusions set out in the Policy, including but not

limited to the following:

                             SECTION I- LOSSES NOT INSURED

             1. We do not insure for any loss to the property described in Coverage A
                which consists of, or is directly and immediately caused by, one or more
                of the perils listed in item a. through n. below, regardless of whether the
                loss occurs suddenly or gradually, involves isolated or widespread damage,
                arises from natural or external forces or occurs as a result of any
                combination of these:
Defendant’s Original Answer, Request for Disclosure, and Rule 193.7 Notice                               6
      Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 29 of 37



                                                         ***

                  g.      wear, tear, marring, scratching, deterioration, inherent vice, latent
                  defect or mechanical breakdown;
                                                    ***

                  3.      We do not insure under any coverage for any loss consisting of one
                  or more of the items below. Further, we do not insure for loss described
                  in paragraphs 1. and 2. Immediately above regardless of whether one or
                  more of the following: (a) directly or indirectly cause, contribute to or
                  aggravate the loss; or (b) occur before, at the same time, or after the loss
                  of any other cause of the loss:

                  b.       defect, weakness, inadequacy, fault or unsoundness in:
                           (2) design, specifications, workmanship, construction, grading,
                           compaction;
                           (3) materials used in construction or repair; or
                           (4) maintenance;

                  c.       weather conditions.


36.      Additionally, the Policy provides that actual repair or replacement of the damaged property is

a condition precedent to payment of the claim at replacement cost value. Plaintiffs have failed to make

actual repairs or replacement of the damaged property, thus they are only entitled to recover the actual

cash value at the time of loss for the damaged property. The Policy states as follows:

                                   SECTION I – LOSS SETTLEMENT

                                         * * * * *
         1.       A1 – Replacement Cost Loss Settlement – Similar Construction.

              a. We will pay the cost to repair or replace with similar construction and for the same
                 use on the premises shown in the Declarations, the damaged part of the property
                 covered under SECTION I – COVERAGES, COVERAGE A – DWELLING,
                 except for wood fences, subject to the following:

                           (1) until actual repair or replacement is completed, we will pay only the actual
                               cash value at the time of the loss of the damaged part of the property, up
                               to the applicable limit of liability shown in the Declarations, not to exceed
                               the cost to repair or replace the damages part of the property;
                           (2) when the repair or replacement is actually completed, we will pay the
                               covered additional amount you actually and necessarily spend to repair or



Defendant’s Original Answer, Request for Disclosure, and Rule 193.7 Notice                                7
      Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 30 of 37



                               replace the damaged part of the property, or an amount up to the
                               applicable limit of liability shown in the Declarations, whichever is less;
                           (3) to receive any additional payments on a replacement cost basis, you must
                               complete the repair or replacement of the damaged part of the property
                               within two years after the date of loss, and notify us within 30 days after
                               the work has been completed; and
                           (4) we will not pay for increased costs resulting from enforcement of any
                               ordinance or law regulating the construction, repair or demolition of a
                               building or other structure, except as provided under Option OL –
                               Building Ordinance or Law Coverage.

             b. Wood Fences: We will pay the actual cash value at the time of loss for loss or damage
                to wood fences, not to exceed the limit of liability shown in the Declarations for
                COVERAGE A - DWELLING EXTENSION.

37.      Plaintiffs’ causes of action fail because Plaintiffs’ damages occurred prior to the inception of

the policy period at issue in this suit. Pursuant to the following provision of the policy, coverage is

limited to loss which occurs within the time period during which the Policy was in effect:

                    SECTION I AND SECTION II - CONDITIONS

             a. Policy Period. This policy applies only to loss under Section I … which
                occurs during the period this policy is in effect.

38.      Defendant asserts Plaintiffs failed to comply with their Duties After Loss in that they failed to

give immediate notice of a loss, to the extent they allege property damage not previously reported.

39.      A bona fide/legitimate dispute exists precluding Plaintiffs from recovery of damages under

extra-contractual theories including the common law duty of good faith and fair dealing, violations of

the Texas Insurance Code, or under any other statutory or common law authority.

40.      Under Texas law, Plaintiffs cannot recover consequential damages for breach or repudiation

of an insurance policy. See Standard Fire Insurance Co. v. Fraiman, 588 S.W. 2d 681, 683 (Tex. Civ. App.

– Houston [14th Dist.] 1979, writ ref’d n.r.e.); Gross v. Connecticut General Life Insurance Co., 390 S.W.

2d 388, 390 (Tex. Civ. App. – El Paso 1965, no writ); see also Universe Life Insurance Co. v. Giles, 950

S.W. 2d 48, 60 (Tex. 1997) (Hecht, J., concurring in judgment) (insured’s remedy for breach of

contract “does not ordinarily include consequential damages”).

Defendant’s Original Answer, Request for Disclosure, and Rule 193.7 Notice                               8
      Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 31 of 37



41.        Plaintiffs are precluded from recovering any attorney fees under the doctrine of excessive

demand. “The dispositive inquiry for determining whether a demand is excessive is whether the

claimant acted unreasonably or in bad faith …. If a claimant demands monies to which they [sic] are

not entitled, that demand is unreasonable and consequently excessive.” See Wayne v. A.V.A. Vending,

Inc., 52 S.W. 3d 412, 418 (Tex. App. – Corpus Christi 2001, pet. denied) (citing Findlay v. Cave, 611 S.W.

2d 57, 58 [Tex. 1981] and Ingham v. Harrison, 148 Tex. 380, 385-386, 224 S.W. 2d 1019, 1022 [1949]).m

42.        Defendant also asserts the Suit Against Us provision of the policy which precludes Plaintiffs’

suit against Defendant unless there has been compliance with the policy provisions and the action is

brought within 2 years and one day after the cause of action accrues.

43.        Plaintiffs’ claims are barred, in whole or in part, to the extent that granting the relief alleged by

Plaintiffs would result in unjust enrichment.

44.        Plaintiffs’ claims are barred, in whole or in part, to the extent that Plaintiffs’ alleged damages or

losses were caused or aggravated by the actions or inactions of Plaintiff, persons acting on Plaintiffs’

behalf, or third parties for whom Defendants are not legally responsible.

45.        Plaintiffs’ claims are barred, in whole or in part, to the extent Plaintiffs allege or otherwise

seeks to invoke the doctrines of waiver or estoppel in this action. The doctrines of waiver and estoppel

cannot be used to change, re-write or otherwise enlarge the risks covered by an insurance policy, and

may not be used to establish coverage for risks expressly excluded from the insurance policy. See, e.g.,

Minnesota Mutual Life Insurance Co. v. Morse, 487 S.W. 2d 317, 319 (Tex. 1972); Washington National

Insurance Co. v. Craddock, 130 Tex. 251, 254-255, 109 S.W. 2d 165, 166-167 (1937); Great American

Reserve Insurance Co. v. Mitchell, 335 S.W. 2d 707, 708 (Tex. Civ. App. – San Antonio 1960, writ ref’d

n.r.e.).

46.        In the alternative, and to the extent, if any, that other persons or entities caused any of the

damages supposedly sustained by Plaintiffs, then State Farm Lloyds was and is subrogated to

Defendant’s Original Answer, Request for Disclosure, and Rule 193.7 Notice                                     9
      Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 32 of 37



Plaintiffs’ claims against and entitled to reimbursement from all such other persons or entities by

virtue of the payment or payments made or to be made by State Farm Lloyds incident to Plaintiffs’

insurance claim.

47.      Defendant demands a trial by jury.

                                                III.
                                     REQUESTS FOR DISCLOSURES

         Under the authority of Texas Rule of Civil Procedure 194, Defendant requests that Plaintiffs

disclose, within 30 days of the service of this request, the information or material described in Rule

194.2.

                                                          IV.
                                             TRCP 193.7 NOTICE

         Pursuant to Texas Rules of Civil Procedure 193.7, any and all documents produced by

Plaintiffs in response to Defendant’s written discovery are intended to be used by Defendant and shall

be deemed as properly authenticated for use against Plaintiffs in any pretrial proceeding or trial of this

case.

                                                        V.
                                                      PRAYER

         WHEREFORE, PREMISES CONSIDERED, Defendant STATE FARM LLOYDS,

requests judgment of the Court that Plaintiffs take nothing by this suit, and, that Defendant be

awarded costs and such other and further relief to which it may show it is justly entitled to receive.




Defendant’s Original Answer, Request for Disclosure, and Rule 193.7 Notice                               10
     Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 33 of 37



                                                                 Respectfully submitted,

                                                                 RAMÓN | WORTHINGTON, PLLC
                                                                 900 Kerria Ave.
                                                                 McAllen, Texas 78501
                                                                 Telephone: 956-294-4800
                                                                 Facsimile: 956-928-9564

                                                                 /s/ Elizabeth Sandoval Cantu
                                                                 Dan K. Worthington
                                                                 State Bar No. 00785282
                                                                 dworthington@ramonworthington.com
                                                                 Elizabeth Sandoval Cantu
                                                                 State Bar No. 24013455
                                                                 ecantu@ramonworthington.com
                                                                 Sofia A. Ramon
                                                                 State Bar No. 00784811
                                                                 sramon@ramonworthington.com

                                                                 Electronic Service to:
                                                                 efile@ramonworthington.com

                                                                 ATTORNEYS FOR DEFENDANT


                                        CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on June 10th, 2019 a true and correct copy of the foregoing
document was served via e-File Texas.gov to the following:
                  Eddie Lane
                  PERRY & SHIELDS, LLP
                  2900 North Loop W., Suite 850
                  Houston, Texas 77092
                  T: (713) 955-3102
                  F: (281) 715-3209
                  elane@perryshields.com
                  opresas@perryshields.coom
                  Attorney for Plaintiffs



                                                                             /s/ Elizabeth Sandoval Cantu
                                                                             Elizabeth Sandoval Cantu




Defendant’s Original Answer, Request for Disclosure, and Rule 193.7 Notice                                  11
Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 34 of 37




               EXHIBIT 1-D
      Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 35 of 37

           :~




                                                                    MONICA Z. NOTZON
                                                             JUDGE, 11 iiri::orsT:iucr, ccrua-r:
        ..(i'i~i.soi.:it'                               ) ii'<i:Vtc'toRt'.~.$.... : ¢if~Qtz!W ~L()QR
                                                                                                                                               FEll;-iAl'lDO l½,.'\i()$
.ClV!L'(;()U/tT<ii:)tJRDifA'lTJR                                   :LAREDO:                   78040                                                    !lAlL!Fr'
      1956)i'i23-:,t2RG•                                           .:dfrFidE\9.sh)~:ia4;23i{                                                        i~!itl}523-,i2#
                                                                       FAX (P5~fo;s 50ss  0




                                                                                                                                          Mav
                                                                                                                                          .... lO
                                                                                                                                                ... , ·2019
                                                                                                                                                ~      . . . . . ·-

                                         Ci\trSffNO.':•             201,9CVH000869D2

                                                  STYLE; MARIO A CALVltLb;.:GRACtELA CALVIi;tb
                                                                               vs
                                                                    STATEFARM LLOYDS.

                                            NOTICE UliCALENDAR CALL
      Please take notice thatJhis: cas~ iiset 'for Calerida1: Callon .()8/06/2019.
itJ1 :00 AM ~t the JJ'l th I)istd¢t ;CbJi':rt, 3r']floor; Wel:,b. (:qj_inty}u,sti¢e C:entet.
     All Cafoi1dat: C<i,11.h~rings ,v:m beJn qpeti Cotift and c'.tn., the t¢cq:rtl hefor.e th~. f!pn9rable
Jiidg¢. :M·o~i'c~ ;l; Notton. :Y.o.).itpt~·~~ilte is :i)'lANJ)AJQJfY ffrifos$ Oq\ffi~c;;:lJorPlajnt}ff(ft~nd
'Detigdant(~) pavf in pl~~e· •4- prc:;;:tr,fol guiddi11e. order 'vAth both C•unsel:andJudge's: sj~aturcs
piictT tocaleP:d:<1.n;c:all elate.. 'This·:guiddfoe orcl~r should'have ali ~ppropriatcdateshlcludini
·pre:.::trial,j1u:yseiectio11 and all deadlines.
     CounselJbrPlaintiff(s) please note.tha:tff you do:ndt ~ppcar foi">ailei1<lc11~,.¢all y¢1.ir cas¢I-riaJ

'be dim1issedfor:i~~ of1,rq$e,¢4ti011.
     Counsel .fifr1)efo11da.nt¼ pfoa},¢ note that lf')"otf0,6 npt ~pp:e.µ·for q,tJs:ridar c:all, a,;pteArf~l
 g.ui<lelitie
   ..... · ··· -·. order               ····· eb.tered
                    ······ · ··fri.aJ, be    ·· ·· ···· · · ,,•1th             ·. · - J.'our·
                                                            · ·· · ···· or··· :withotit    ·· ··aPl
                                                                                                 · )foval
                                                                                                     ··· · · an~Iot•si rtita:frire
                                                                                                             · . . · · i;,.   ···· ..··

     l( ~bet¢ J\te\~n.y !q1;J.¢$:t{9hs)·eg<1rdii1:g:thJs 1i1'iltt~r pfoas¢Tet:l-free- to call mm office at any time,, .

                                                                                                          f\1.      i1   b   r'
                                                                                                          1. ;\J),~ o/'i~il,
                                                                                                           ;\hel Soliz:
                                                                                                           Q.ifili Co.µrt Cqordin~tor
                                                                                                           tJJtli Distt:fci; Cotttt

                                                                                                                                   ;K9L
Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 36 of 37




               EXHIBIT 1-E
                                                                                                                           Page 1 of 1
            Case 5:19-cv-00088 Document 1-2 Filed on 06/21/19 in TXSD Page 37 of 37


 Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                    Location : All Courts Help

                                                      REGISTER OF ACTIONS
                                                        CASE NO. 2019CVH000869D2

MARIO CALVILLO,GRACIELA CALVILLO VS. STATE FARM LLOYDS                  §                             Contract -
                                                                        §                 Case Type: Consumer/Commercial/Debt
                                                                        §                             (DC)
                                                                        §                 Date Filed: 05/09/2019
                                                                        §                   Location: --111th District Court


                                                               PARTY INFORMATION

                                                                                                         Attorneys
Defendant     STATE FARM LLOYDS                                                                          ELIZABETH SANDOVAL
                                                                                                         CANTU
                                                                                                          Retained
                                                                                                         956-294-4800(W)


Plaintiff     CALVILLO, GRACIELA                                                                         EDDIE LANE
                                                                                                          Retained
                                                                                                         713-955-3102(W)


Plaintiff     CALVILLO, MARIO A                                                                          EDDIE LANE
                                                                                                          Retained
                                                                                                         713-955-3102(W)


                                                         EVENTS & ORDERS OF THE COURT

           OTHER EVENTS AND HEARINGS
05/09/2019 Civil Case Filed (OCA)
05/09/2019 Original Petition
             PLAINTIFFS ORIGINAL PETITION
05/10/2019 Calendar Call
             CALENDAR CALL FAXED TO ATTORNEY.
05/10/2019 Citation-Issuance
             TWO CITATIONS ISSUED AS TO STATE FARM LLOYDS, PLACED IN PRIVATE SERVER BASKET.
05/10/2019 Citation
              STATE FARM LLOYDS                                     Served    05/22/2019
                                                                    Returned  05/24/2019
05/24/2019 Citation Return-Executed
             CITATION RETURNED EXECUTED AS TO STATE FARM LLOYDS DATE OF SERVICE: 05/22/19
06/10/2019 Answer-Defendant
             DEFENDANT'S ORIGINAL ANSWER TO PLAINTIFFS ORIGINAL PETITION, REQUEST FOR DISCLOSURE, AND RULE 193.7 NOTICE
08/06/2019 Calendar Call (11:00 AM) (Judicial Officer Notzon, Monica Z.)




http://publicaccess.webbcountytx.gov/PublicAccess/CaseDetail.aspx?CaseID=793155                                             6/21/2019
